This opinion is subject to revision before final
                            publication in the Pacific Reporter

                                     2017 UT 77


                                        IN THE

          SUPREME COURT OF THE STATE OF UTAH

                                        A. S.,
                                      Appellant,
                                           v.
                                        R. S.,
                                       Appellee.

                                 No. 20151023
                           Filed November 14, 2017

                On Certification from the Court of Appeals

                       Fourth District, Provo Dep’t
                      The Honorable Fred D. Howard
                             No. 084401555

                                     Attorneys:
                F. Lavar Christensen, Draper, for appellant
               Ronald D. Wilkinson, Nathan S. Shill, Orem,
               Sara Pfrommer, Salt Lake City, for appellee

       JUSTICE DURHAM authored the opinion of the Court in which
          CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
               JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE DURHAM, opinion of the Court:
                               INTRODUCTION
   ¶1 A.S. (Father) appeals the district court order awarding R.S.
(Mother) attorney fees and costs for the underlying juvenile court
proceedings. We do not reach the merits of this case because we hold
that we lack jurisdiction. 1 Mother is awarded reasonable attorney




   1   See infra ¶ 35 n.12.
                             A. S. v. R. S.
                         Opinion of the Court
fees and costs on appeal. We remand this case to the district court for
a determination of those fees and costs.
                             BACKGROUND
    ¶2 Mother and Father petitioned for divorce in the district
court in 2008. In 2012, Father petitioned to terminate Mother’s
parental rights based on unsubstantiated allegations of her sexual
abuse of their two children. Mother counter-petitioned the court to
terminate Father’s parental rights or to award her physical custody
of the children. As a result of the exclusive original jurisdiction of the
juvenile court over matters concerning “the termination of the legal
parent-child relationship,” Utah Code section 78A-6-103(1)(g), and
“mak[ing] a finding of substantiated, unsubstantiated, or without
merit,” id. section 78A-6-103(6), on matters of “a severe type of child
abuse or neglect,” id. section 78A-6-323(1), the juvenile court heard
the petition rather than the district court. The juvenile court and the
district court maintained concurrent jurisdiction under id.
section 78A-6-104 until the exclusive original jurisdiction of the
juvenile court was extinguished. Id. § 78A-6-104(1)(b). (“The district
court or other court has concurrent jurisdiction with the juvenile
court: . . . with regard to proceedings initiated under Part 3, Abuse,
Neglect, and Dependency Proceedings, or Part 5, Termination of
Parental Rights Act.”). Therefore, while the district court had
continuing jurisdiction over the divorce proceedings, including a
determination “of support, custody, and parent-time . . . incidental to
the determination of a cause in district court,” the juvenile court
could “change the custody . . . support, parent-time, and visitation
rights previously ordered in the district court as necessary to
implement the order of the juvenile court for the safety and welfare
of the child. . . . so long as the jurisdiction of the juvenile court
continues.” Id. § 78A-6-104(3)–(4)(b). “The juvenile court has
jurisdiction over questions of custody, support, and parent-time, of a
minor who comes within the court’s jurisdiction . . . .” Id. § 78A-6-
104(5). The juvenile court denied Father’s petition to terminate
Mother’s parental rights, granted Mother custody of the minor
children, cited both Father and J.S. (Stepmother) for contempt, and
ordered Father and Stepmother to pay all legal fees, costs, and
expenses incurred by Mother.
    ¶3 Father and Stepmother prematurely appealed the juvenile
court’s order before it became a final order, because the award for
attorney fees and costs had not yet been reduced to a judgment. See
DFI Props. LLC v. GR 2 Enters. LLC, 2010 UT 61, ¶ 20, 242 P.3d 781
(2010) (“This case represents another in the line of cases where we
have held that a judgment awarding attorney fees in a yet-to-be-

                                    2
                         Cite as: 2017 UT 77
                         Opinion of the Court
determined amount is not final for purposes of appeal. . . . [and] we
lack jurisdiction over appeals from such judgments . . . .”). But the
court of appeals, apparently unaware that the order appealed from
was not a final order, failed to dismiss the notice of appeal and
instead issued an opinion affirming “[t]he juvenile court’s order . . .
in all respects except for the determination of contempt,” which it
vacated because of lack of notice and hearing and remanded to the
juvenile court for a hearing on the contempt allegations. In re E.S. &
N.S., 2013 UT App 222, ¶ 9, 310 P.3d 744. Because the time to petition
for writ of certiorari on the court of appeals’ opinion has lapsed, the
parties are foreclosed from arguing that the court of appeals lacked
jurisdiction, and we treat it as a final judgment. 2
    ¶4 During the pendency of the first appeal, the juvenile court
continued to have jurisdiction over, and hold status hearings
regarding, the welfare of the children. On remand from the court of
appeals, the juvenile court held contempt proceedings on December
13, 2013, issuing its contempt order against Father and Stepmother
on January 23, 2014. A child welfare status hearing was held on
January 16, 2014 with a follow-up phone conference on February 20,
2014. The juvenile court, having determined that the outstanding
motions regarding the child welfare case were resolved as of its
March 17, 2014 order, released the Guardian ad Litem from the
matter and terminated the juvenile court’s jurisdiction, noting that a
separate order regarding the contempt charges was issued and that


   2 Although the proper action for the court of appeals in this case
would have been to reject the appeal for lack of jurisdiction because
the judgment was not final, there is now no remedy for the error. We
have held that “jurisdiction is a threshold issue, which can be raised
at any time and must be addressed before [turning to] the merits of
other claims.” Am. W. Bank Members, L.C. v. State, 2014 UT 49, ¶ 10,
342 P.3d 224 (alteration in original) (citation omitted). “Generally
speaking, the [final judgment] rule prevents a party from
prematurely appealing a non-final judgment, and thereby preserves
scarce judicial resources.” Loffredo v. Holt, 2001 UT 97, ¶ 11, 37 P.3d
1070. However, the ability to raise questions of jurisdiction expires
after the last available opportunity to appeal final judgments on a
particular set of issues has passed. This comports with our res
judicata doctrine precluding claims after “a ‘final judgment on the
merits in [a] previous action.’” Jordan Constr., Inc. v. Fed. Nat’l Mortg.
Ass’n, 2017 UT 28, ¶ 43, ___ P.3d ___ (alteration in original) (citations
omitted).


                                    3
                             A. S. v. R. S.
                         Opinion of the Court
the outstanding order for attorney fees would be referred to the
district court for entry of a judgment, because that court now had
exclusive jurisdiction. See UTAH CODE § 78A-6-103 to -104. The
findings and order of the juvenile court are “binding on the parties to
the divorce action as though entered in the district court” when “a
copy . . . has been filed with the district court.” Id. § 78A-6-104(4)(c)
(emphasis added). However, once the district court again has
exclusive continuing jurisdiction, the district court is able to make
changes to those orders to ensure the appropriate needs of the
children and the parties are met. See Id. § 30-3-5(3)–(4) (“The [district]
court has continuing jurisdiction to make subsequent changes or
new orders for the custody of the children and their support,
maintenance, health, and dental care, and for distribution of the
property and obligations for debts as is reasonable and necessary. . . .
Child support, custody, visitation, and other matters related to
children born to the mother and father after entry of the decree of
divorce may be added to the decree by modification.”).
    ¶5 As jurisdiction over the case had been transferred to the
district court, Mother filed a motion for a judgment on the attorney
fees and costs ordered by the juvenile court, with accompanying
memorandum and affidavit. Father opposed the motion, arguing
that the court did not have authority to award attorney fees and
costs, but not addressing the specific validity of the amount
requested. The case first came before a commissioner, who ended the
proceedings when Father’s counsel began to argue the lack of
authority of the juvenile court to award attorney fees. The
commissioner correctly noted that a juvenile court judge, with the
equivalent authority of a district court judge, had made the ruling
and that the commissioner did not have authority to change the
ruling of “a higher judicial authority . . . [that says Mother] gets
attorney’s fees.” “[A commissioner] cannot decide that a higher
judicial authority got it wrong.” The matter then came before the
district court, which granted Mother’s motion for attorney fees,
found that the fees requested were reasonable, and entered a
judgment in the amount of $180,780.47 against Father. This judgment
and order was dated April 6, 2015.
   ¶6 Father then had 14 days 3 to file a motion for a new trial
under Utah Rule of Civil Procedure 59. UTAH R. CIV. P. 59(b) (2014)


   3 Prior to the 2014 amendment of Utah Rule of Civil Procedure 59,
parties only had 10 days to file a motion. It was amended again in
2016 to allow 28 days to file a rule 59 motion.


                                    4
                        Cite as: 2017 UT 77
                        Opinion of the Court
(“A motion for a new trial shall be served not later than 14 days after
the date of entry of the judgment.”). Thus, the deadline for filing a
rule 59 motion in this case was April 20, 2015. Father admits in his
brief that “[o]n April 20–21, 2015” he filed “documents associated
with a U.R.C.P. Rule 59 motion.” In the district court’s order denying
Father’s rule 59 motion, the court correctly stated that the Father’s
motion was filed on April 21, 2015. Father attempts to overcome this
timeliness issue in his brief to this court with the following
explanation: “(NOTE: That date [April 21st] is in error. It was filed
electronically the day before.)” However, the docket shows that
although the memorandum and its exhibits were filed on April 20,
2015, just before midnight, the electronic time stamp shows that the
rule 59 motion along with several other supporting documents were
filed just after midnight on April 21, 2015, ranging from three to
sixteen minutes after midnight.
    ¶7 Because counsel for Father was not able to account for this
procedural defect at oral arguments, we ordered supplemental
briefing from both parties regarding the timeliness of the rule 59
motion and whether, if the rule 59 motion was untimely, the filing of
the memorandum was sufficient to confer jurisdiction. Father did
not meet his burden of persuasion in his supplemental brief, and we
therefore hold that we do not have jurisdiction to rule on the merits.
                       STANDARD OF REVIEW
   ¶8 The timeliness of a rule 59(e) motion is a matter of law
reviewed for correctness. A district court judge “err[s] as a matter of
law in granting [an] untimely rule 59 motion.” Sanpete Am., LLC v.
Willardsen, 2011 UT 48, ¶ 66, 269 P.3d 118. Whether jurisdiction to
reach the merits of an appeal “exists is a question of law which we
review for correctness, giving no deference to the court below.”
Pledger v. Gillespie, 1999 UT 54, ¶ 16, 982 P.2d 572. Jurisdiction is a
question that may be raised by the court or a party at any time
during the proceedings. See Workers Comp. Fund v. Argonaut Ins. Co.,
2011 UT 61, ¶ 8, 266 P.3d 792 (“Because we agree that [Father] did
not file a timely notice of appeal, we are without jurisdiction to
address the issues . . . raise[d] and therefore dismiss this appeal.”).
This court has jurisdiction to hear this appeal under Utah Code
section 78-3-102(3)(b).
                               ANALYSIS
   ¶9 Because the jurisdictional issue is controlling in this case, we
will only address the rule 59 motion filed by Father and its lack of
timeliness, thereby divesting this court of jurisdiction. See State v.
Sun Sur. Ins. Co., 2004 UT 74, ¶ 7, 99 P.3d 818 (“Because this case is

                                  5
                             A. S. v. R. S.
                         Opinion of the Court
fully resolved by our analysis of the jurisdiction question, we do not
address the [case on its merits].”). We first examine the rules that
govern electronic filing and the rules’ requirements. We then discuss
the untimely filing of the Rule 59 motion in this case and determine
that we lack jurisdiction to address the merits.
       I. THE UTAH TRIAL COURT SYSTEM ELECTRONIC
         FILING GUIDE ESTABLISHES THE FILING DATE
                 AND TIME OF DOCUMENTS
    ¶10 The Judicial Council has mandated that all documents in
district, juvenile, and justice courts be filed electronically, with rare
exceptions. 4 See UTAH CODE JUD. ADMIN. Rules 4-503 (district civil,
probate, and domestic cases required as of April 1, 2013); 4-603
(district criminal cases required as of March 31, 2014); 4-901 (juvenile
courts required as of December 1, 2015 for existing cases and as of
August 1, 2016 for new cases); and 9-302 (justice courts required as of
January 1, 2017). The Judicial Council has also provided a guide to
assist attorneys and courts with these transitions and establish
guidelines and requirements for the e-filing system. See STATE OF
UTAH JUDICIAL COUNCIL, UTAH TRIAL COURT SYSTEM ELECTRONIC
FILING GUIDE (2013) [hereinafter E-FILING GUIDE].
     ¶11 Utah Code of Judicial Administration Rule 4-503(1) (2013)
requires that “pleadings and other papers filed in civil cases in the
district court on or after April 1, 2013 shall be electronically filed
using the electronic filer’s interface.” 5 Additionally, under its
“authority for establishing and representing the official position of
the judiciary on issues within the jurisdiction of the Council,” id. 1-
102(2), the Judicial Council has published the e-Filing Guide to set
requirements and assist attorneys with electronic filing. “Electronic
filing is subject to the rules of the Utah Judicial Council and the Utah
Supreme Court. In the event of a conflict between the electronic
filing system requirements and the rules of the Judicial Council or
the Utah Supreme Court, the rules of the council or court will
prevail.” E-FILING GUIDE, supra ¶ 10, at 2. The e-Filing Guide defines
the official filing date: “The filing date and time is not when the filer


   4 These exceptions include “[a] self-represented party who is not
a lawyer” and “[a] lawyer whose request for a hardship exemption
from this rule has been approved by the Judicial Council.” UTAH
CODE JUD. ADMIN. Rule 4-503(2)(A)–(B).
   5 The current version, rule 4-503(1) (2016), contains the same
language. See supra n.4 for exceptions to this rule.


                                   6
                          Cite as: 2017 UT 77
                          Opinion of the Court
submits the document to their Service Provider. For purposes of
electronic filing, the file date will be the date and time recorded
when the filing was received and was posted by the court’s
electronic filing manager.” Id. at 3. The e-Filing Guide also states that
technical failures will not excuse a late filing. Id. (“The filer is
responsible for a timely filing and should take appropriate action if
the electronic filing system is inoperable or fails to notify the filer
that the court has received the filing.”).
    ¶12 The Board of District Court Judges published the E-filing in
Utah’s State Courts: Frequently Asked Questions for Attorneys to answer
procedural questions regarding e-filing. STATE OF UTAH DISTRICT
COURTS, E-FILING IN UTAH’S STATE COURTS: FREQUENTLY ASKED
QUESTIONS FOR ATTORNEYS (2013) [hereinafter E-FILING FAQS]. This
document further clarifies that “if the efiling system is temporarily
unavailable or [the] filing fails because of a technical problem,” it
will not excuse a late filing. Id. at 2–3. “The filer is responsible for a
timely filing. Best practice is to allow adequate time to file a time-
sensitive document.” Id. The e-Filing FAQs also recommends that
“[i]f a technical failure of the efiling system interferes with a case
deadline, [the filer] may wish to file a stipulation or motion,”
recommending that the filer “[c]ontact the efiling specialist at the
court for direction.” Id.
       II. THE RULE 59 MOTION TO ALTER OR AMEND WAS
                       NOT TIMELY FILED
    ¶13 It is undisputed that the rule 59 motion in this case was filed
after the deadline established by the electronic filing system docket.
The Judicial Council has placed the burden of ensuring timely filing
on the filer. “The filer is responsible for a timely filing and should
take appropriate action if the electronic filing system is inoperable or
fails to notify the filer that the court has received the filing.” E-FILING
GUIDE, supra ¶ 10, at 3.
    ¶14 Father argues that the timely filed memorandum in support
of his untimely rule 59 motion “is a ‘de facto’ equivalent” that “has a
sufficient caption and label to fairly and equitably meet the
appropriate standard.” “If the Rule 59 motion was somehow to be
treated as untimely, the prior filing of the supporting memorandum
and all that it expressed, represents and incorporates, is sufficient to
confer appellate jurisdiction.” However, the only legal support he
offers for deeming the memorandum as a motion is a line of cases
concerning motions to reconsider that was abrogated by Gillett v.
Price, 2006 UT 24, 135 P.3d 861.



                                    7
                             A. S. v. R. S.
                         Opinion of the Court
    ¶15 Additionally, Father argues that his untimely rule 59 motion
should be considered “minimal, excusable and harmless error,
because it was “submitted in good faith” and was “excusable
neglect,” which is “a flexible standard.” Unfortunately, he supports
this theory with cases that do not address the mandate in Utah Rule
of Civil Procedure 6(b)(2) that divests the district court of authority
to allow an untimely rule 59 motion because of excusable neglect.
The plain language in rule 6(b)(2) gives no discretion to the district
court in deciding whether to accept an untimely filed rule 59 motion.
Therefore, his rule 59 motion cannot be remedied by an equitable
plea of excusable neglect.
     ¶16 Father’s exclusive reliance on cases that are easily
distinguishable or have been abrogated instead of citing valid legal
authority and his failure to address rule 6(b)(2)’s proscription on a
district court’s ability to accept untimely rule 59 motions renders his
briefing on the relevant issues of the supplemental brief inadequate.
“Appellants have the burden to clearly set forth the issues . . . and to
provide reasoned argument and [valid] legal authority.” ASC Utah,
Inc. v. Wolf Mountain Resorts, L.C., 2013 UT 24, ¶ 16, 309 P.3d 201
(citing UTAH R. APP. P. 24(a)(9)); see also 2010-1 RADC/CADC Venture,
LLC v. Dos Lagos, LLC, 2017 UT 29, ¶ 30, ___ P.3d ___ (“[I]t is not the
size of an argument that matters. Some parties adequately brief an
argument in a well-crafted paragraph. Others manage to
inadequately brief an argument in fifty pages.”) Arguments, like
gardens, take work, and a party who hopes to prevail on appeal
should be willing to dig in the dirt and not expect that opposing
counsel or the court will do that work for them.
   A. The Timely Filed Memorandum in Support of the Rule 59 Motion
       to Alter or Amend Is Insufficient to Cure the Late Filing of
                          the Rule 59 Motion
    ¶17 Father seeks to use the timely filed memorandum as a
substitute for the untimely filed “formal” rule 59 motion. This we
cannot do because the plain language of rule 59 requires that “a
motion to alter or amend the judgment . . . be filed no later than 28
days after entry of judgment.” UTAH R. CIV. P. 59(e) (2014) (emphasis
added). Therefore, a timely memorandum in support of an unfiled
motion will not act as a substitute for an untimely filed rule 59
motion. Father’s argument that Utah Rule of Civil Procedure 7 was
amended to require merger of the motion and the memorandum at a
later date than when he filed his rule 59 motion is also of no avail,
nor is his claim that rule 61 grants him leeway if the untimely filing
of the motion was due to “harmless error.”


                                   8
                          Cite as: 2017 UT 77
                          Opinion of the Court
   ¶18 Motions are defined in the Utah Rules of Civil Procedure.
UTAH R. CIV. P. 7(b)(1) (2014) 6 (defining a written motion as “[a]n
application to the court . . . [that] shall . . . state succinctly and with
particularity the relief sought and the grounds for the relief
sought”). The requirements for initial memoranda are listed
separately.
           All motions, except uncontested or ex parte
       motions, shall be accompanied by a supporting
       memorandum. . . . Initial memoranda shall not exceed
       10 pages of argument without leave of the court. . . .
       The court may permit a party to file an over-length
       memorandum upon ex parte application and a
       showing of good cause. . . . A memorandum with more
       than 10 pages of argument shall contain a table of
       contents and a table of authorities with page
       references. A party may attach as exhibits to a
       memorandum relevant portions of documents cited in
       the memorandum, such as affidavits or discovery
       materials.
UTAH R. CIV. P. 7(c)(1)–(3) (2014). 7 These definitions and
requirements use “shall,” indicating that they are mandatory.
    ¶19 Rule 7 clearly distinguishes between a motion and a
memorandum. Motions are required to be a succinct document,
stating “with particularity the relief sought and the grounds for the
relief sought.” UTAH R. CIV. P. 7(b)(1) (2014). Moreover, a rule 59
motion also requires a separate, supporting memorandum. UTAH R.
CIV. P. 7(c)(1) (2014). Here, the only timely filed document was the
supporting memorandum. Without a timely filed motion, the
supporting memorandum is of no value. We note that even if the


   6   Rule 7 was substantially altered in November 2015, with
additions in 2017 “addressing limits on orders to show cause. . . .
initiated by parties” and “clarify[ing] the discretion the court retains
to manage its docket.” UTAH R. CIV. P. 7(b)(1) (2017) advisory
committee’s note. We will refer to the 2014 version of rule 7 in this
opinion as that was the version of the rule in operation at the time of
the rule 59 motion under consideration.
   7  Sections (c)(3)(A) and (c)(3)(B) are related to memoranda
supporting and opposing summary judgment and are not relevant
or included. However, sections (c)(3)(C) and (c)(3)(D) are relevant
and the language is included here.


                                    9
                             A. S. v. R. S.
                         Opinion of the Court
motion had been timely filed, the acceptance of the supporting
memorandum would have been at the court’s discretion because
Father filed an overlength memorandum without seeking leave of
the court. The memorandum was 20 pages instead of the 10 allowed.
See UTAH R. CIV. P. 7(c)(2) (2014). And, notwithstanding its
overlength, it did not contain the mandatory “table of contents and
. . . table of authorities with page references” required for overlength
memoranda. UTAH R. CIV. P. 7(c)(3)(C) (2014).
    ¶20 We have held that where a party timely filed an insufficient
motion that is barred from untimely filing by rule 6(b)(2), the district
court does have discretion to allow that party “to supplement the
originally insufficient motion,” because “sufficiency is not a logically
necessary component of timeliness.” Menzies v. Galetka, 2006 UT 81,
¶ 68, 150 P.3d 480; see also Blosch v. Natixis Real Estate Capital, Inc.,
2013 UT App 214, ¶¶ 15–18, 311 P.3d 1042. However, these cases
dealt with timely filed, albeit insufficient, motions and not timely
filed memoranda in support of untimely filed motions. In the instant
case, Father did not file a timely motion, sufficient or insufficient,
and district courts do not have discretion to allow a party to
supplement an untimely motion barred by rule 6(b)(2).
    ¶21 Historically, we have held that an “incorrect title placed
upon the pleading was not a bar,” Watkiss & Campbell v. Foa & Son,
808 P.2d 1061, 1064 (Utah 1991), and allowed district courts to treat
motions to reconsider as the appropriate motion that would toll the
time to appeal. See Bair v. Axiom Design, LLC, 2001 UT 20, ¶ 9, 20 P.3d
388 (“[I]t is the substance, not the labeling, of a motion that is
dispositive in determining the character of the motion.”); Watkiss,
808 P.2d at 1064–65. (An incorrectly titled pleading is not necessarily
a bar, and where the court has treated it as a motion that will toll the
time to file an appeal, “the time period to file an appeal beg[ins] to
run . . . when the judge sign[s] the order of denial”); Gallardo v.
Bolinder, 800 P.2d 816, 817 (Utah 1990) (“If the nature of the motion
can be ascertained from the substance of the instrument, we have
heretofore held that an improper caption is not fatal to that motion.”
(citations omitted)). Father relies heavily on these cases for support
of the idea that “substance over form is controlling.” Unfortunately
for him, this entire line of cases was abrogated by Gillett eleven years
ago, when we stated “that it [was] time this practice [came] to an
end.” 2006 UT 24, ¶¶ 7–8 (“We . . . hold that, regardless of the
motion’s substance, postjudgment motions to reconsider and other
similarly titled motions will not toll the time for appeal because they
are not recognized by our rules.”); accord Radakovich v. Cornaby, 2006
UT App 454, ¶¶ 5–6, 147 P.3d 1195.


                                   10
                         Cite as: 2017 UT 77
                         Opinion of the Court
   ¶22 Notwithstanding that “[t]he filing of postjudgment motions
to reconsider ha[d] become a common litigation practice,” Gillett,
2006 UT 24, ¶ 1, despite not being authorized by the Utah Rules of
Civil Procedure, we determined that we would no longer “treat[]
motions to reconsider as rule-sanctioned motions based on the
substance of the motion,” id. ¶ 8. “Motions to reconsider are not
sanctioned by our rules and therefore do not toll the time for appeal
under any circumstance.” Id. ¶ 5. While Gillett is instructive, its
particular bar applies specifically to “postjudgment motions and
other similarly titled motions,” which are not at issue in this case
concerning a motion for a new trial under Utah Rule of Civil
Procedure 59. Id. ¶¶ 7–8 (“We . . . hold that, regardless of the
motion’s substance, postjudgment motions to reconsider and other
similarly titled motions will not toll the time for appeal because they
are not recognized by our rules.”). Father’s argument that we should
accept his untimely filed rule 59 motion based on the cases regarding
motions to reconsider that Gillett abrogated is inapt.
    ¶23 “In our system, the rules provide the source of available
relief. They ‘[are] designed to provide a pattern of regularity of
procedure which the parties and the courts [can] follow and rely
upon.’” Id. ¶ 8 (alterations in original) (citation omitted). “The rules
of court are intended to refine and explain the procedure set forth in
the statutory scheme . . . .” 21 C.J.S Courts § 166 (2017). Gillett
requires that “when a party seeks relief from a judgment, it must
turn to the rules to determine whether relief exists, and if so, direct
the court to the specific relief available.” 2006 UT 24, ¶ 8. Despite
Father’s assertions to the contrary, “the form of a motion does
matter,” id., insofar as improper form often leads to insufficient
substance. 8 “’[T]he form of the motion does matter’ when
determining whether the motion tolls the time for appeal ‘because it
directs the court and litigants to the specific, and available, relief
sought.’” Workers Comp. Fund v. Argonaut Ins. Co., 2011 UT 61, ¶ 11,
266 P.3d 792 (citation omitted). Therefore, Father’s timely filed
memorandum, even were it to be accepted by the court despite its
structural and procedural flaws, cannot be a substitute for a timely
filed rule 59 motion: not only was its form improper, being titled and
structured as a supporting memorandum, but also it failed in



  8 We do not hold that any clerical error or defect in form would
render a motion invalid, but the substance of the filed document
must be in accord with the substantive requirements of the intended
motion.

                                  11
                             A. S. v. R. S.
                         Opinion of the Court
substance to succinctly state “with particularity the relief sought and
the grounds for the relief sought.” UTAH R. CIV. P. 7(b)(1) (2014); see
also Id. R. 6(b)(2); UTAH R. APP. P. 4(b).
    ¶24 Father’s assertion that the amendment of rule 7(c)(1) seven
months later renders his error “innocent, harmless and insignificant”
is without merit. He cannot rely on a rule that was amended after his
untimely filing. His obligation was to file within the constraints of
the Utah Rules of Civil Procedure as they existed at the time of filing.
Future amendments do not remedy past failures. Furthermore, his
memorandum would still fail to qualify as sufficient even under the
new scheme. The 2015 version of rule 7 requires that “[a] request for
an order must be made by motion. The motion . . . must state the
relief requested, and must state the grounds for the relief requested.”
UTAH R. CIV. P. 7(b) (2015). Nor does it comply with requirements of
form or substance detailed in rule 7(c)(1). Father also attempts to
shore up his late filing by citing the harmless error standard in Utah
Rule of Civil Procedure 61. While this rule provides that courts
should “disregard any error or defect” that “does not affect the
substantial rights of the parties” during proceedings, this rule is not
intended to provide lawyers grounds to seek “a new trial or
otherwise disturb[] a judgment or order” by a finding that a mistake
was “harmless error.” Id. R. 61. Rather, it allows for the remedy of
“harmless error” in these circumstances only when “refusal to take
such action appears to the court inconsistent with substantial
justice.” Id. Regardless, Utah Rule of Civil Procedure 6(b)(2)
forecloses remedying a late rule 59(e) motion by a court’s finding the
tardiness to be “harmless error.”
    ¶25 In summary, the timely filed memorandum is not sufficient
in form or substance to substitute for a rule 59(e) motion. It did not
“state succinctly and with particularity the relief sought and the
grounds for the relief sought.” UTAH R. CIV. P. 7(b)(1) (2014). A
subsequent amendment of a procedural rule regarding the filing of
motions does not affect the procedural requirements that existed at
the time a motion is filed. Regardless, Father’s memorandum would
fail to meet the requirements of the amended version of rule 7 as
well as the 2014 version of rule 7. An untimely rule 59 motion is not
“harmless error” under rule 61 and is specifically prohibited from
being considered by the district court by Utah Rule of Civil
Procedure 6(b)(2).




                                  12
                          Cite as: 2017 UT 77
                          Opinion of the Court
          B. Utah Rule of Civil Procedure 6(b)(2) Prohibited the
              District Court from Extending Time to File a
            Motion Under Utah Rule of Civil Procedure 59(e)
    ¶26 Utah Rule of Appellate Procedure 4(b)(1) extends the 30-day
time to file an appeal to 30 days from the “entry of the dispositive
order” of any of several listed timely filed motions. See Blosch, 2013
UT App 214, ¶ 17 (“Tolling of the time to appeal under rule 4 is
triggered when a party ‘timely files in the trial court’ one of the
motions enumerated under rule 4(b), such as a rule 59 motion for a
new trial.” (citation omitted.)). This extension applies to Utah Rules
of Civil Procedure 50(b) (“motion for judgment [notwithstanding the
verdict]”); 52(b) (“motion to amend or make additional findings of
fact, whether or not an alteration of the judgment would be required
if the motion is granted”); 59(e) (“motion to alter or amend the
judgment”); 59(b) (“motion for a new trial”); 60(b) (motion for relief
“from a judgment, order, or proceeding” that occurs because of
“mistakes; inadvertence; excusable neglect; newly discovered
evidence; fraud, etc.”(UTAH R. CIV. P. 60(b)); and 73 (“motion or
claim for attorney fees”). 9 UTAH R. APP. P. 4(b)(1). The court “must
not extend the time to act under” the civil procedure motions that
extend the time to appeal under Utah Rule of Appellate Procedure
4(b)(1). UTAH R. CIV. P. 6(b)(2) (emphasis added).
    ¶27 In this case, Father filed a rule 59 motion to alter or amend
the judgment, but he filed it after the deadline of midnight on April
20, 2015. Father quotes Arches Condominium Association v. Robinson, 10
for the proposition that “trial courts may consider an untimely post-
trial motion, so long as it still has jurisdiction, absent an objection from
the opposing party that sets forth how it will be prejudiced . . . .” 131
A.3d 122, 129 (Pa. Commw. Ct. 2015) (emphasis added). This
argument fails for two reasons. Not only is the decision of a lower
court in Pennsylvania not binding, it is not even persuasive or
relevant in this case. Moreover, within the quotation itself, the
opinion requires that the trial court “still ha[ve] jurisdiction.” In the


   9It also applies to “[a] motion for a new trial under Rule 24 of the
Utah Rule of Criminal Procedure.” UTAH R. APP. P. 4(b)(1)(G).
However, the rules of criminal procedure are not at issue in this case.
   10  A case decided by a court he repeatedly mistakenly refers to as
the “Pennsylvania Supreme Court.” He also fails to provide pincites
for most of the quotations or citations from this case and others in his
brief.


                                    13
                             A. S. v. R. S.
                         Opinion of the Court
present case, the district court was divested of jurisdiction by Utah
Rule of Civil Procedure 6(b)(2). “A court must not extend the time to
act under Rules 50(b) and (d), 52(b), 59(b), (d) and (e), and 60(c).”
UTAH R. CIV. P. 6(b)(2). In Arches, the trial court had not yet made a
final judgment, and so “the trial court, acting in its discretion,
[could] accept[] the untimely post-trial motion[],” 131 A.3d at 129
requesting the court “to reconsider awarding . . . attorney’s fees,” id.
at 126. In the present case, the district court had already issued a
final, appealable judgment and did not have discretion to consider
an untimely rule 59 motion. See UTAH R. CIV. P. 6(b)(2).
    ¶28 Father also cites Burdick v. Horner, Townsend & Kent, Inc. for
the proposition that the district court did not err as a matter of law in
ruling on the merits of the untimely rule 59 motion. 2015 UT 8, 345
P.3d 531. In Burdick, before a final judgment was entered, the United
States Supreme Court decided a case that might “impact the grant of
summary judgment against the [plaintiffs]. The court asked the
parties to brief the [statute of limitations] issue.” Id. ¶ 12. The
plaintiffs filed a motion for reconsideration that addressed not only
the [statute of limitations] issue on which the court asked for
briefing, but also “seeking a review of all claims previously granted
summary judgment and raising new claims for the first time.” Id.
¶ 13. The district court refused to admit new evidence that could
have been entered during the initial proceedings for summary
judgment, but did modify its order “to read that there were genuine
issues of material fact regarding the statute of limitations.” Id. ¶¶ 15–
16. In our review of the Burdick court’s ruling, we restated that
“motions to reconsider are not recognized anywhere in either the
Utah Rules of Appellate Procedure or the Utah Rules of Civil
Procedure,” and held that “’trial courts are under no obligation to
consider motions for reconsideration’ and ‘any decision to address or
not to address the merits of such a motion is highly discretionary.’”
Id. ¶ 34 (citations omitted). Once again, a final judgment had not
been entered in Burdick when the motion for reconsideration was
filed, and the trial court still had jurisdiction, distinguishing it from
the present case. Therefore, the court was not barred in Burdick from
considering the merits according to its discretion. However, in the
case before us, Utah Rule of Civil Procedure 6(b)(2) deprived the
district court of jurisdiction to hear the untimely rule 59 motion. This
was not an abuse of discretion because the court did not have
discretion to accept the untimely motion. This was error.
   ¶29 Next, Father cites a United States Supreme Court case,
Pioneer Investment Services, Co. v. Brunswick Associates Ltd. Partnership,
507 U.S. 380 (1993), to delineate factors to be considered when
analyzing “excusable neglect.” He “submits that these [factors] and
                                   14
                         Cite as: 2017 UT 77
                         Opinion of the Court
other applicable considerations are fully met and satisfied.” Under
Utah Rules of Civil Procedure, a “court may, for good cause, extend
the time . . . . on motion made after the time has expired if the party
failed to act because of excusable neglect,” except that “[a] court must
not extend the time to act under Rule[] . . . 59(e).” UTAH R. CIV. P. 6(b)
(emphasis added). Therefore, “excusable neglect” is not available as
a remedy for an untimely rule 59 motion, and Pioneer Investment
Services is inapplicable.
    ¶30 This court has held that an untimely rule 59(e) motion is a
complete bar for the district court to do anything other than to deny
the motion. See Sanpete Am., LLC v. Willardsen, 2011 UT 48, ¶ 67, 269
P.3d 118 (“A district court ‘may not extend the time for taking any
action under [rule 59(e)] except to the extent and under the
conditions stated in [the rule].’ Rule 59(e) contains no conditions
extending the timeliness of service beyond the ten-day limit.
Consequently, when a rule 59 motion is served later than ten days
after entry of judgment, ‘the trial court’s only alternative is to deny
the motion.’”11 (alterations in original) (citations omitted)); see also
Burgers v. Maiben, 652 P.2d 1320, 1321 (Utah 1982) (“When such an
untimely motion is made, the trial court's only alternative is to deny
the motion”). An untimely rule 59(e) motion will not toll the
deadline for filing an appeal. See Burgers, 652 P.2d at 1321 (“An
untimely motion for a new trial has no effect on the running of the
time for filing a notice of appeal.”); accord Garcia-Velazquez v. Frito
Lay Snacks Caribbean, 358 F.3d 611 (1st Cir. 2004) (basing its opinion
on Federal Rules of Civil Procedure (which our Utah Rules of Civil
Procedure mirror) and holding “that a late-filed motion under rule
59(e) did not toll the running of the notice of appeal period even
though the district court adjudicated the motion on its merits”).
   ¶31 Absent a timely-filed rule 59 motion, the district court
lacked the authority to rule on the merits of the untimely rule 59
motion. The district court’s order of October 27, 2015 is thus void
and the judgment and order of April 6, 2015 is the final judgment on
the underlying matter of attorney fees and costs.
                III. THIS COURT LACKS JURISDICTION
               TO RULE ON THE MERITS OF THIS CASE
    ¶32 Father argues that this court has jurisdiction because the
trial court properly exercised its discretion in considering the


   11The ten-day limit was changed to 14 days in 2014, and then to
28 days in 2016.


                                   15
                             A. S. v. R. S.
                         Opinion of the Court
untimely rule 59 motion and because neither the trial court nor
Mother raised the issue of jurisdiction in the proceedings below.
Both arguments fail.
    ¶33 Father declares that “[i]t is a very significant fact and
equitable element of this issue and case that the district court itself
identified and found harmless and immaterial the alleged
untimeliness.” According to his theory, “court[s] ha[ve] inherent
authority to address prior misstatements in its rulings at any time
and no matter how the error might come to its attention. . . . to
maintain and protect the integrity of the courts.” Father cites Burdick
in support of his theory that trial courts have discretion whether to
consider a motion. Burdick v. Horner Townsend & Kent, Inc., 2015 UT
8, ¶ 50, 345 P.3d 531 (noting that “trial courts are under no obligation
to consider motions for reconsideration,” but “if a trial court decides,
in its discretion, to address the merits of a claim for the first time in
the motion to reconsider, that claim is preserved”). Because the
district court in the present case allegedly used its discretion in
allowing and considering the untimely rule 59 motion, Father argues
it was also “preserved,” and as a result the notice of appeal was
timely.
   ¶34 He also claims that because “[t]here was no objection by
Appellee or the district court,” this court should “find no abuse of
discretion in the district court accepting and ruling upon [the] Rule
59 Motion.” To buttress his argument, he cites to Warner v. Warner,
2014 UT App 16, 319 P.3d 711, and to Barnard v. Wassermann, 855
P.2d 243, 249 (Utah 1993) (“It is undoubtedly true that courts of
general and superior jurisdiction possess certain inherent powers not
derived from any statute. . . . Such inherent powers of courts are
necessary to the proper discharge of their duties.” (citation omitted).
   ¶35 But Father’s arguments are ineffective. Utah Rule of Civil
Procedure 6(b)(2) strips a district court of authority to hear an
untimely rule 59 motion, operating as a bar that prevents the district
court from considering the motion. Further, neither the district
court’s ruling on the untimely rule 59 motion, nor the lack of
objection by Mother in the underlying procedure, constitute a proper
waiver. The mandate of rule 6(b)(2) cannot be waived. It is not open
to discretion but is required, and failure to follow its mandate
constitutes error. It is irrelevant whether the district court treated the
motion as timely filed, because the issue before us is whether Father
appealed the district court’s final order as required by Utah Rule of




                                   16
                          Cite as: 2017 UT 77
                          Opinion of the Court
Appellate Procedure 4(b)(1)(C), thereby establishing the jurisdiction
of this court. 12



   12  We note that the terminology used to state which form of
jurisdiction is revoked by failure to comply with rules of procedure
has been imprecise in our precedent. The federal courts, in which
jurisdiction is an even more complicated issue have noted the
difficulty in categorizing jurisdiction. “As for ‘jurisdiction’: the word
is a many-hued term. Courts may have jurisdiction for some
purposes but not others.” United States v. Wey, 895 F.2d 429, 431 (7th
Cir. 1990) (citation omitted). Similarly, state courts across the nation
have grappled with the precise terminology to use. See, e.g., Zajac v.
Trail Cty Water Res. Dist., 881 N.W.2d 666, 668 (Mem) (N.D. 2016)
(“We have recognized ‘[t]imely filing of an appeal from a decision of
a [local governing body] is mandatory to invoke a district court’s
appellate subject matter jurisdiction over the appeal.’” (alterations in
original) (citation omitted); State v. Maldonado, 223 P.3d 653, 655
(Ariz. 2010) (“In current usage, the phrase ‘subject matter
jurisdiction’ refers to a court’s statutory or constitutional power to
hear and determine a particular type of case. Jurisdiction in this
sense cannot be conferred by the consent of the parties and a court
that lacks subject matter jurisdiction cannot adjudicate the action.
[State v.] Smith, however, employed a more expansive concept of
‘subject matter jurisdiction.’ . . . [State v.] Smith's remarks about
jurisdiction must have referred instead to the superior court’s
inability to enter a valid judgment of conviction based upon a
defective information. But concluding that a court cannot enter a
valid judgment because of a procedural error does not mean that the
court lacks subject matter jurisdiction.” (citing State v. Smith, 189 P.2d
205 (Ariz. 1948), abrogated by Maldonado, 223 P.3d)). Our own case
law offers some guidance as to how this court has interpreted the
difference between “appellate jurisdiction” and “subject matter
jurisdiction.”
    In general, when we refer to “appellate jurisdiction,” we have
spoken in terms of the authority established in the Utah Constitution
or by statute of the appellate court to review the decision of a lower
court. See State v. Smith, 2015 UT 52, ¶ 3, 374 P.3d 1 (“The framework
for allocation of appellate jurisdiction between this court and the
court of appeals is set forth in, respectively sections 78A-3-102 and
78A-4-103 of the Utah Code.”); Pledger v. Gillespie, 1999 UT 54, ¶ 17,
982 P.2d 572 (“In its sua sponte decision, however, the court of
appeals overlooked Cigna’s proffered basis for appellate jurisdiction,
                                                           (continued . . .)
                                    17
                              A. S. v. R. S.
                          Opinion of the Court


(continued . . .)
i.e., the Utah Arbitration Act, which states that ‘an appeal may be
taken . . . from any court order: (1) denying a motion to compel
arbitration.’ (alteration in original) (citing UTAH CODE ANN. § 78-31a-
19(1) (1996)); Holden v. N L Indus., Inc., 629 P.2d 428, 431 (Utah 1981)
(“This Court has never defined the term ‘appellate jurisdiction’ as it
is used in Article VIII, Section 4 of the Utah Constitution, but there
are ample authorities defining the term as used in other
constitutions. . . . ‘Appellate jurisdiction’ obviously connotes review
of the action of an inferior court. ‘Inferior court’ has been
appropriately defined as ‘any court subordinate to the chief
appellate tribunal in the particular judicial system.’ (citations
omitted)); Peatross v. Bd. of Comm’rs of Salt Lake Cty., 555 P.2d 281, 284
(Utah 1976) (“The standard rule is that appellate jurisdiction is the
authority to review the actions or judgments of an inferior tribunal
upon the record made in that tribunal, and to affirm, modify or
reverse such action or judgment.”); State v. Johnson, 114 P.2d 1034,
1037 (Utah 1941), overruled on other grounds by Boyer v. Larson, 433
P.2d 1015 (Utah 1967) (“Appellate jurisdiction is the jurisdiction to
review the decision or judgment of an inferior tribunal, upon the
record made in that tribunal, and to affirm, reverse or modify such
decision; judgment, or decree. . . . In the first place, it may not be
without use to ascertain what is here meant by appellate jurisdiction,
and what is the mode in which it may be exercised. The essential
criterion of appellate jurisdiction is, that it revises and corrects the
proceedings in a cause already instituted, and does not create that
cause. In reference to judicial tribunals, an appellate jurisdiction,
therefore, necessarily implies that the subject-matter has been
already instituted in and acted upon by some other court, whose
judgment or proceedings are to be revised.”). Only recently has that
construction of “appellate jurisdiction” been altered to include
substantive defects in an appeal. See Matter of Adoption of B.B., 2017
UT 59, ¶ 106, ___ P.3d ___ (“An order not identified in the notice of
appeal falls beyond our appellate jurisdiction. And the failure to
identify an order is a non-waivable (jurisdictional) defect.”); In re
Adoption of Baby E.Z., 2011 UT 38, ¶ 28, 266 P.3d 702 (holding that
subject matter jurisdiction can be limited by statute); Johnson v.
Johnson, 2010 UT 28, ¶ 8, 234 P.3d 1100 (defining subject matter
jurisdiction in terms of the authority granted by law).
     On the other hand, “subject matter jurisdiction” has been used
when determining whether a court has jurisdiction to reach the
merits of a particular case because of procedural defects even though
                                                           (continued . . .)
                                    18
                         Cite as: 2017 UT 77
                         Opinion of the Court
   ¶36 The district court erred as a matter of law in treating the rule
59 motion as timely because the court’s only option according to the
procedural rules was to deny the motion because it was untimely.
We therefore vacate the October 27, 2015 order of the district court.
Because the rule 59 motion was untimely filed, the deadline to file a
notice of appeal was not tolled, and the 30-day window to file an
appeal began to run on April 6, 2015, the date of the district court’s
judgment and order. The notice of appeal filed on November 25,
2015, was therefore also untimely and does not establish jurisdiction.
               IV. MOTHER IS AWARDED REASONABLE
               ATTORNEY FEES AND COSTS ON APPEAL
    ¶37 In Smith v. Smith, the court of appeals noted that “[i]n
domestic cases, when a party has prevailed below and the trial court
has awarded attorney fees, we will generally award the same party
attorney fees when he or she prevails on appeal.” 1999 UT App 370,
¶ 18, 995 P.2d 14, rehearing denied (Utah Ct. App. 2000), cert. denied, 4
P.3d 1289 (Utah 2000); see also Gray v. Gray, 2001 UT App 274, 2001
WL 1097716 (Utah Ct. App. 2001) (awarding attorney fees to party
who was awarded attorney fees in the district court and prevailed on
appeal); Rosendahl v. Rosendahl, 876 P.2d 870, 875 (Utah Ct. App.
1994), cert. denied, 883 P.2d 1359 (Utah 1994) (same); Moore v. Moore,
872 P.2d 1054, 1056 (Utah Ct. App. 1994) (same).


(continued . . .)
it has appellate jurisdiction to review the appeal under statute. This
is a determination that courts should consider at the outset of every
case. See In re Adoption of Baby E.Z., 2011 UT 38, ¶ 36 (“[C]ourts have
an independent obligation to . . . . raise and decide jurisdictional
questions that the parties either overlook or elect not to press.”
(omission in original) (citation omitted)). See also Gudmondson v. Del
Ozone, 2010 UT 33, ¶¶ 11–17, 232 P.3d 1059 (holding that timeliness
of filing the appeal was determinative of whether this court has
subject matter jurisdiction over the appeal).
    The foregoing discussion is intended for context because it does
not have an impact on the issues that must be decided in this case.
Because there is no doubt that the timeliness of an appeal raises
jurisdictional questions, we need not determine whether this is a
matter of “appellate jurisdiction” or “subject matter jurisdiction.” “It
is axiomatic in this jurisdiction that failure to timely perfect an
appeal is a jurisdictional failure requiring dismissal of the appeal.”
Workers Comp. Fund v. Argonaut Ins. Co., 2011 UT 61, ¶ 10, 266 P.3d
792 (citation omitted).

                                   19
                             A. S. v. R. S.
                         Opinion of the Court
   ¶38 The juvenile court found that
          Mother substantially prevailed on all of her claims
       and defenses to the abovementioned litigation tactics,
       as well as the underlying actions. The attorney fees
       incurred were reasonable and necessary to protect the
       Mother’s custody and visitation rights. The Mother has
       substantially prevailed on her claims that the Father
       did not abide by the terms of their Decree of Divorce
       and Amended Decree of Divorce, and is therefore
       entitled to compensation for legal expenses from the
       Father.
Consequently, the juvenile court awarded Mother attorney fees and
costs incurred in “establish[ing]” and “enforce[ing] an order of
custody, parent-time, child support, alimony, or division of property
in a domestic case, the court may award costs and attorney fees upon
determining that the party substantially prevailed upon the claim or
defense.” UTAH CODE § 30-3-3(1)–(2). Additionally, the juvenile court
awarded Mother attorney fees and costs pursuant to the provision in
the Decree of Divorce, stating that “[i]n the event either party fails to
perform his or her obligations under the Decree of Divorce, such
person shall pay all costs and attorney fees of the other party
incurred in enforcing the terms of the Decree of Divorce.”
    ¶39 As mandated by Utah Rule of Appellate Procedure 24(a)(9),
Mother, “seeking to recover attorney’s fees incurred on appeal,” has
“state[d] the request explicitly and set forth the legal basis for such
an award.” As Mother has prevailed in the domestic case in the
juvenile court and the district court below and has prevailed on
appeal, we award attorney fees and costs.
                             CONCLUSION
   ¶40 The e-Filing Guide establishes the filing date and time of
documents filed in Utah courts. Father’s rule 59(e) motion was
untimely. Father’s timely filed memorandum is not a substitute for
an untimely filed motion. Father’s untimely motion was barred
under rule 6(b)(2). Consequently, the district court did not have the
authority to rule on the untimely motion, and we vacate the district
court’s October 27th order denying Father’s rule 59 motion. This
leaves the April 6, 2015 judgment and order as the operative order.
    ¶41 An untimely motion under rule 59(e) does not extend the
time for filing a notice of appeal. Thus, Father’s notice of appeal filed
November 25, 2015, is also untimely, and this court lacks jurisdiction
to rule on the merits of this case. Mother, as the prevailing party on
appeal, is awarded reasonable attorney fees and costs on appeal. We

                                   20
                       Cite as: 2017 UT 77
                       Opinion of the Court
remand this case to the district court for a determination of those
fees and costs.




                                21